Title: To George Washington from Thomas Wharton, Jr., 24 October 1777
From: Wharton, Thomas Jr.
To: Washington, George

 

Sir
Lancaster [Pa.] October 24th 1777

I had the honour of receiving your favour of the seventeenth instant which was immediately laid before Council.
In consequence of this application, we have ordered out two classes of militia offering an exemption from their fines to such delinquents of the former classes, as can be prevailed upon to join them, and have invited all of every class to turn out as volunteers. The Lieutenants have orders, if they do not find these two classes turn out generally, to order to camp the next two succeeding classes. To encourage the people to exert themselves with alacrity we have published an address offering every motive we could suggest, to stimulate our constituents to their duty. What numbers may be drawn forth into service in consequence of these measures we cannot possibly ascertain with precision; but believe they will be more than we can possibly arm. If you should think proper to encourage our calling forth unarmed men under the prospect of their finding arms at camp, we will endeavour to do more; but from the view your letter presents, of the want of that necessary article with you, we think it unnecessary to take further measures at present to draw forth a multitude of people who cannot afford any service.
The other important subject mentioned in your Letter of taking measures for compleating our continental Battalions, I shall communicate to the Legislature as soon as they meet. I have the Honor to be with great respect Your Excellencys Obedient Humble servt

Tho. Wharton jun. Prest

